Title: To Benjamin Franklin from Thomas Viny, [before 4 May 1779]
From: Viny, Thomas
To: Franklin, Benjamin


[before May 4, 1779]
The condescending respect with which Your Excellency hath in repeated Instances regarded me and mine is matter of gratful contemplation. Permit us to look with sincerest Veneration to the Man distinguish’d amongst a glorious Band of firm Characters: who sustain’d by divine Providence, have thus farr, form’d and Fostered the Rising world of Freedom.
May Almighty goodness confirm His pleasure and Reward the magnanimity and persevereing virtue of the People of America by the full Establishment of peace security and FREEDOM—Through out the Continent. That the whole Earth may fear the Lord. The Sword be beaten into plough-share and the speer into pruning hook & the Nations learn war no more.
I cannot think of settling on this-side Jordan but would gladly enter with Caleb and Joshua into the promised Land. Forget most Excellent Sr. where I am and let me be still own’d as Your friend and the friend of Virtuous men. With this Ambition I subscribe Great Sr. Your most devoted
T Viny
 
Notation: Viny
